Citation Nr: 1232891	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-16 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefits sought on appeal.

Preliminarily, the Board observes that, in perfecting his appeal in April 2010, the Veteran filed a written statement in lieu of a VA Form 9.  Although the Board is unable to find a request for a hearing in that April 2010 statement, the RO informed the Veteran in April 2010 correspondence that he was scheduled for a Travel Board hearing.  The RO also advised the Veteran of additional hearing options and requested that he confirm his hearing election.  In response, the Veteran returned the hearing election form in April 2010 indicating that he no longer desired a hearing.  38 C.F.R. § 20.704 (2011).  Therefore, the Board considers any hearing request withdrawn and will proceed with adjudication of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.

The Veteran contends that he currently suffers from bilateral hearing loss and bilateral tinnitus that are related to his period of active service.  Specifically, the Veteran contends that his current hearing loss and tinnitus were caused by noise exposure from driving five-ton tractor trailers and two-and-a-half ton trucks in service, and acoustic trauma from weapons fire.  The Veteran reports that he has noticed tinnitus ever since his discharge from service.  

In support of the Veteran's claims, his wife has submitted a written statement indicating that she and the Veteran were married in August 1973, and that she noticed the Veteran to be hard of hearing since the beginning of their marriage.  She reported that his hearing worsened over the years, and that the Veteran would tell her that she was not talking loudly enough, ask her to repeat things, and listen to the television at a volume that was extremely loud to hear.  Additionally, she reported that the Veteran has complained of ringing in his ears that does not go away.

The Veteran is competent to state that he experienced noise exposure in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board considers the Veteran's account to be credible as it is corroborated by his service personnel records, which show a military occupational specialty of heavy truck driver.  Thus, the Board concedes the Veteran's in-service noise exposure.

Service treatment records are negative for complaints or clinical findings of hearing loss or tinnitus.  Specifically, audiological testing on entrance examination in July 1965 showed the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
5
15
LEFT
20
0
0
5
5
  
Additionally, the Board observes that entrance examination revealed a mild hearing loss in the right ear at 6000 Hertz, with a pure tone threshold of 30 decibels.  The pure tone threshold in the left ear at 6000 Hertz was 20 decibels.

Parenthetically, the Board notes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI).  The above audiological findings from the July 1965 entrance examination have been converted to the ISO standard.

Audiometric testing during separation examination in February 1968 also showed bilateral hearing acuity within normal limits, with the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
Not Tested
10
LEFT
0
0
0
Not Tested
10


Post service VA medical records show that the Veteran was first seen for an audiological evaluation in July 2009.  At that time, he reported decreased hearing with a gradual onset and difficulty hearing in the presence of background noise.  Additionally, the Veteran reported constant ringing in his ears "since service."  He reported a history of noise exposure in service from driving trucks and weapons fire.  He indicated that he also drove trucks after service, and worked in a factory where mufflers were made.  Additionally, he reported recreational noise exposure from woodworking and hunting, and a family history of hearing loss.

Audiometric testing during the July 2009 VA treatment yielded the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
30
55
LEFT
15
20
20
35
60

Speech recognition was excellent bilaterally at 96 percent in the right ear and 100 percent in the left ear.  With respect to the right ear, the VA audiologist assessed hearing within normal limits from 250 to 2000 Hertz, with mild to moderate sensorineural hearing loss from 3000 to 4000 Hertz, recovering to normal limits from 6000 to 8000 Hertz.  For the left ear, the VA audiologist assessed hearing within normal limits from 250 to 2000 Hertz, with mild to moderately-severe sensorineural hearing loss from 3000 to 4000 Hertz, recovering to within normal limits from 6000 to 8000 Hertz.  The Veteran was found to be a candidate for an open fit hearing aid.

Later in July 2009, the Veteran was afforded a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The Veteran reported a history of in-service noise exposure from weapons fire, heavy equipment, and heavy vehicle noises.  He also reported recreational noise exposure from woodworking and hunting.  Occupationally, the Veteran worked post service making mufflers and driving trucks.  He had a positive family history of hearing loss.  Regarding current symptoms, the Veteran reported difficulty hearing when background noise is present.  He also complained of constant bilateral tinnitus, which had been present "since service" with no specific incident of onset.  

Audiometric testing yielded the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
30
55
LEFT
15
20
20
35
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.

Based on the results of the examination, the VA examiner diagnosed the Veteran with bilateral mild to moderately severe sensorineural hearing loss and tinnitus.  The VA examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of noise exposure or acoustic trauma.  In support of that opinion, the examiner noted that the Veteran's hearing thresholds at the time of separation were within normal limits, and that there was no mention of tinnitus in the service treatment records.  Additionally, the examiner noted that, according to the American College of Occupational Medicine Noise and Hearing Conservation Committee, a noise-induced hearing loss will not progress once the noise exposure is stopped.  Furthermore, according to the Noise Manual, "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  Therefore, the examiner found that neither the Veteran's hearing loss nor tinnitus was related to noise exposure or acoustic trauma in service.

Thereafter, the Veteran submitted an April 2010 statement in support of his claim in which he indicated that he consulted with an audiologist in April 2010, who indicated to him that "explosives (guns, grenades, etc.) in the Army and truck driving" could cause hearing loss and tinnitus when hearing protection is not worn.  However, no opinion or medical records from that audiological consultation were submitted by the Veteran.  Also in the April 2010 statement, the Veteran referenced, but did not provide copies of, internet articles in support of an association between acoustic trauma and noise-induced hearing loss.  Further, the Veteran asserted that VA did not consider the fact that his separation examination was conducted in February 1968, approximately four months prior to actual separation, and that during those four months the Veteran continued to routinely be exposed to hazardous noise while driving trucks.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, the Board finds that an additional examination and opinion are warranted to regarding the etiology of the Veteran's bilateral hearing loss and tinnitus in order to consider the Veteran's April 2010 statement.  In particular, a new etiological opinion should be obtained with consideration of the Veteran's competent report of continued noise exposure in service for a period of four months following the February 1968 separation examination.  The Board also notes that it is unclear whether the July 2009 examiner considered the audiometric conversions in interpreting the audiometric findings in the Veteran's service medical records.  Therefore, to ensure an opinion based on an accurate factual predicate, the new examiner should consider the foregoing audiometric conversions of the entrance examination findings. 

Finally, it appears that there are outstanding medical records.  In his April 2010 statement, the Veteran reported having a consultation with an audiologist.  However, no records from that consultation have been associated with the claims file.  As the Veteran has put the VA on notice that private records exist pertaining to his hearing loss and tinnitus disabilities, those records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide records or identify any sources of assessment of hearing loss or tinnitus since his discharge from service, including VA and private treatment.  The Board is particularly interested in any records related to the audiologist with whom the Veteran consulted in April 2010.  

After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file any outstanding records of private treatment for hearing loss, tinnitus, or related symptoms, including medical records from the April 2010 audiological consultation reported by the Veteran.  

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any hearing loss and tinnitus.  All appropriate tests should be conducted. The claims folder should be reviewed by the examiner, and the examination report should note that review. 

The examiner should address whether the Veteran's hearing loss and tinnitus at least as likely as not (a probability of 50 percent or greater) began in or are related to active service, including excessive noise exposure therein.  A complete rationale for the opinion must be provided.  

The examiner should consider the Veteran's report that he continued to be exposed to hazardous noise for approximately four months after his February 1968 separation examination, and the report of the Veteran's wife that he has been hard of hearing since 1973.  Additionally, the examiner must consider the audiometric conversions of the July 1965 entrance examination findings (see p. 3 of this remand).

3.  Next, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the agency of original jurisdiction must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Finally, after completing the aforementioned actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, considering all applicable rating criteria.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  Then, after the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


